Citation Nr: 0908909	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-06 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to July 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The Veteran provided testimony at a November 2006 hearing 
before the undersigned Veterans Law Judge.  In light of 
testimony provided at the hearing, this case was the subject 
of a Board remand dated in August 2007.     


FINDING OF FACT

From January 30, 2004, the Veteran's major depression has 
been manifested by anxiety, depression and intermittent 
suicidal ideation, related to severity of physical symptoms, 
and has been clinically characterized as no worse than mild 
to moderate overall, productive of occupational and social 
impairment with no worse than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal.


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, 
and no higher, for major depression, are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, 
Diagnostic Code 9434 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Element (4), a requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (as it amends 
§ 3.159(b)(1), effective May 30, 2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim.  

However, as the August 2005 rating decision on appeal granted 
the Veteran's claim of entitlement to service connection for 
major depression, this claim is now substantiated.  As such, 
his filing of a notice of disagreement as to these 
determinations does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  In cases like this one where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been substantiated, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006).  Thus, no further notice is required and the 
Board finds no evidence of prejudicial error in proceeding 
with final appellate consideration of the Veteran's claim at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

This appeal arises from a notice of disagreement with the 
initial assignment of a disability rating following a grant 
of service connection.  A new paragraph (b)(3) was added to 
38 CFR 3.159, effective May 30, 2008, which states that no 
duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter 
of law, entitlement to the benefit claimed cannot be 
established."  To avoid any confusion, the preamble to the 
final rule notes that VA may continue to have an obligation 
to provide adequate section 5103(a) notice despite receipt of 
a notice of disagreement if the claim was denied and 
compliant notice was not previously provided.  However, in 
this case, VCAA notice as to entitlement to service 
connection for depression had been provided in August 2004, 
prior to the August 2005 rating decision in which service 
connection for major depression was granted.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's appeal as to the initial rating assignment 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the Veteran 
of what is necessary to obtain the maximum benefits allowed 
by the evidence and the law.  This has been accomplished 
here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth 
relevant diagnostic code criteria for rating the disability 
at issue (38 C.F.R. § 4.130, Diagnostic Code 9435), and 
included a description of the rating formulas for all 
possible schedular ratings under this diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the initial evaluation that the 
RO assigned.  Therefore, the Board finds that the appellant 
has been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 
(2006).  

In addition, although not required under the facts of this 
case, the Veteran was advised by letter in August 2007 as to 
the general nature of the evidence necessary to substantiate 
the claim for a higher initial rating for major depression, 
as well as his and VA's respective duties for obtaining 
evidence.  Any defect with respect to the August 2007 VCAA 
notice is harmless error, since, as discussed above, such 
notice is in excess of what was required in this initial 
rating appeal.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims files contain 
service treatment records, reports of post-service treatment, 
and reports of VA examinations.  Additionally, the claims 
files contain the Veteran's statements in support of his 
claim.  The Board has reviewed such statements and concludes 
that he has not identified further relevant available 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
available evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims files that there are 
additional available relevant records that have not yet been 
obtained.

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

A claim such as this one, placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.

Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9434, a 10 
percent rating for major depression is assigned where there 
is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or where symptoms are controlled by 
continuous medication.  A 30 percent rating will be assigned 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  A 50 percent rating will be assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, and 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2008).

The Board is to consider the Global Assessment of Functioning 
(GAF) scores that have been reported in recent years.  GAF 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a 
wide range of activities.  GAF scores from 81 to 90 represent 
absent or minimal symptoms.  GAF scores form 71 to 80 
represent no more than slight impairment of in social, 
occupational or school functioning.  GAF scores of 61 to 70 
represent some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
schooling functioning (e.g., occasionally truancy, or theft 
within the household), but generally functioning pretty well, 
with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or 
co-workers).  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

Service connection has been established for the disability at 
issue effective from January 30, 2004.  

At an extensive VA psychiatric work-up in June 2004, for 
purposes of treatment, the Veteran was casually dressed and 
clean-shaven.  His appearance was commensurate with his 
stated age.  He maintained a guarded posture and shifted 
around in his seat.  He made good eye contact when asked 
questions, but often glanced around the room when replying.  
His speech was regular in rhythm and rate, but his volume was 
low.  He was alert and cooperative, displayed normal 
psychomotor activity, was oriented to person, place and time, 
had fair insight and judgment, and denied suicidal or 
homicidal thoughts as well as hallucinations or delusions.  
His thought processes were linear and goal-directed.  He 
described his mood as fearful.  His affect was appropriate to 
mood.  He became tearful at times when discussing his 
experiences in Kosovo and recently at home.  He completed 
psychological testing without complaint, only taking brief 
breaks to use the restroom.  On the testing the Veteran 
scored in the high average range of intellectual functioning; 
there was no evidence of any cognitive impairment.  He had 
moderate to severe levels of both anxiety and depression.  
Severe symptoms endorsed included blaming himself for 
everything that happens, early wakening, and the inability to 
relax.  His testing reflected his major depressive traits of 
difficulty functioning in a normal environment, a dread of 
the future, and a sense of hopeless resignation.  Based on 
this extensive work-up, the Veteran was soon thereafter begun 
on psychiatric management with psychotropic medications to 
lessen his anxiety and depression.   

At a VA examination in July 2005, the Veteran was found to 
have no impairment of though processes or communication, no 
delusions or hallucinations, and no inappropriate behavior.  
He reported thoughts of suicide on days when he was not 
feeling well physically.  His personal hygiene and activities 
of daily living were evaluated as okay.  He was oriented to 
person, place, and time.  He was found to have no memory loss 
or impairment, and no obsessive or ritualistic behavior.  
Speech patterns were okay.  He was noted to have had one 
panic attack over the past year, when his providers were 
changing his anti-depressant medication (and he was therefore 
off medication).  He was noted to have depressed mood a 
couple of times per week due to having back, neck, hip and 
knee pain and thoughts about the arthritis and damage to 
these parts of his body at his age.  He was anxious about his 
physical limitations daily, thinking about limits on his 
ability to walk.  Impulse control was okay.  He had no sleep 
impairment while on anti-depressant medication.  The 
diagnoses were major depression, and PTSD by history.  The 
examiner assigned a GAF score of 55.  Predominant symptoms 
that were found to support that GAF score were depression and 
anxiety symptoms due to physical limitations, suicidal 
ideation on "bad days" (i.e., depressed days of increased 
physical limitations), having had a panic attack during a 
brief period when not on anti-depressant medication, having 
no friends, feelings of worthlessness, and isolating from 
people at work and at home.  

The Veteran underwent a VA psychiatric examination in October 
2007.  He reported a medical history of depressive symptoms 
which become worse with worsening pain levels, and that 
conversely, when his pain is well controlled, his depressive 
symptoms totally resolve.  The veteran characterized his 
symptoms as moderate to severe, and reported that they 
occurred frequently, but that he experienced remission 
several days every month or so, when his pain symptoms were 
well controlled.  He indicated that, at that point, he was 
fully functional.

On mental status examination, the Veteran had good personal 
hygiene as was dressed appropriately.  He had no 
inappropriate behaviors.  He was cooperative, made good eye 
contact and interacted appropriately with his child and his 
wife.  There was no noticeable obsessive or ritualistic 
behavior.  He had okay impulse control and normal speech 
patterns.  There was no impairment in thought process or 
communications, as the Veteran was able to give an excellent 
history and answer questions appropriately.  There was no 
indication of delusions of hallucinations.  He denied any 
current suicidality or homicidality.  He was oriented to 
person, place, time and situation.  Despite his subjective 
complaints of inconsistent memory problems, he was oriented 
fully and there were no memory problems on exam, as indicated 
by his ability to give a good social and medical history.  He 
denied any history of panic attacks, but rather he reported 
an anxious mood that is always in response to triggers that 
remind him of his combat experience.  He reported a depressed 
mood as well as chronic insomnia.  The examiner's Axis I 
diagnoses were major depressive disorder, single episode, 
mild; and post-traumatic stress disorder (PTSD) (the Veteran 
has been denied entitlement to service connection for PTSD, 
most recently by the Board in August 2007, although this is a 
recurrent diagnosis in records of treatment and examination).  
The examiner assigned a GAF score of 61 secondary to major 
depression, and also 61 or each year 2004 to 2007.  He also 
found that the Veteran's overall GAF score was 61.  

The examiner commented that the Veteran's depressive symptoms 
were intimately tied to his physical problems and level of 
pain.  The examiner elaborated that the Veteran demonstrated 
significant depressive symptoms that were severe enough to 
warrant a major depressive diagnosis over an adjustment 
disorder diagnosis, and that the Veteran's psychiatric 
symptoms were overshadowed by his physical symptoms.  The 
examiner found that there were intermittent periods of 
inability to perform occupational tasks due to signs and 
symptoms of depression, but generally the Veteran functioned 
satisfactorily, as he had demonstrated routine behavior and 
good self care with normal conversation.  The examiner found 
that evidence for this level of functioning was that the 
Veteran denied missing work secondary to depressive symptoms, 
though he had indicated that he experienced problems 
concentrating because of depressive symptoms, as verified by 
a letter from a past employer.  The examiner further found 
that the Veteran had intermittent social dysfunction 
secondary to depressive symptoms.  Specifically, he would 
isolate himself and be irritable with his family.    

VA records of treatment from June 2004 forward are generally 
consistent with the VA work-up and examination results as set 
forth above.  In general the Veteran denied suicidal or 
homicidal thoughts, but suicidal ideation was occasionally 
noted.  Global assessment was evaluated as 50 in January 
2006, 70 in April 2006, 60 in August 2006, and 60 in January 
2007, and 63 in July 2007.

Records of employment received in February 2006 reflect 
performance deficiencies at work.  A former employer 
submitted a letter on behalf of the Veteran, stating that the 
Veteran had been known to experience reduced reliability and 
productivity leading to a decrease in his ability to perform 
routine job functions.  He was described as having difficulty 
at times recalling learned material and being able to 
remember details regarding interviews with prospective 
students, etc.  He also was described as having difficulty 
completing tasks and following complex directions and 
requirements.  With respect to procedures for which he had 
been trained and should know, it was reported that he often 
would forget or otherwise fail to follow the steps for 
required reporting on follow-up.  When these things were 
brought to his attention, he was, according to this former 
employer, prone to become overly stressed, upset, and moody.  
In his former employer's view, these issues had made it 
difficult for him to establish and maintain effective work 
relationships as being part of the team at work, which 
subsequently led to his resignation.  

Histories in VA examinations reflect that the Veteran is 
generally employed, though the relationship with the employer 
is not always smooth.  As of his October 2007 VA examination 
the Veteran indicated that he had been unemployed from 
December 2006 to April 2007, as a result of a layoff which 
had nothing to do with his performance or symptoms.  Since 
April of 2007 he had been working as a computer programmer 
and project manager.  He indicated that he had been doing an 
adequate job at work, although sometimes he would have 
difficulty focusing and completing tasks because of poorly 
controlled pain and depressive symptoms. 

The Board finds that for the full rating period on appeal 
from January 30, 2004 forward, the Veteran's service-
connected major depression more nearly meets the criteria for 
a rating of 30 percent rather than the currently assigned 10 
percent.  His level of disability exceeds the requirements 
for a 10 percent rating because his symptoms are more than 
are mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress.  Rather, his symptoms are better 
described as resulting in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, and anxiety.  Another area of symptomatology 
that persuades the Board that the next higher rating of 30 
percent is warranted is intermittent suicidal ideology, most 
recently described as associated with days on which the 
Veteran's physical pain is at its worst.  Therefore, although 
the Veteran's GAF has frequently been evaluated as 61 or 
above (and on one occasions as high as 70), which is 
designated as mild symptomatology, and at other times 
generally from 55 to 60 (though on one occasion in January 
2006 as low as 50), which generally represents a moderate 
level of overall symptomatology, the benefit of the doubt is 
afforded in the Veteran's favor, and the Board finds that the 
evidence reasonably supports a rating of 30 percent.  See 38 
C.F.R. §§ 3.102, 4.130, Diagnostic Code 9434.

The next higher rating of 50 percent is not warranted because 
VA examination and testing has demonstrated that the Veteran 
does not have flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
or impaired abstract thinking.  The Board acknowledges that 
his symptoms might arguably be described as including 
disturbances of motivation and mood, or difficulty in 
establishing and maintaining effective work and social 
relationships, but in the Board's view the extent of these 
disturbances and difficulties are more accurately 
characterized as intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), depressed mood and anxiety, as directly 
contemplated in the criteria for a 30 percent rating.  The 
Board acknowledges that one of the criteria for a 70 percent 
rating, suicidal ideation, has also been intermittently 
manifested; however, none of the other criteria for either a 
50 percent or 70 percent rating are met or approximated.  See 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434.  Additionally, 
global assessment of functioning has generally been evaluated 
as in the mid-50s to mid-60s, reflecting mild to moderate 
symptomatology, rather than the greater level of 
symptomatology commensurate with a 50 percent rating.  As the 
overall criteria for a rating higher than 30 percent are not 
met or approximated for any period from January 2004 forward, 
a staged rating in excess of 30 percent is not warranted for 
any period relevant to this appeal.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  The veteran has not required frequent 
hospitalization due to the disability at issue.  
Additionally, there has not been demonstration of marked 
interference with employment, as discussed above, and the 
Board finds that his occupational impairment is contemplated 
by the increased 30 percent initial rating assigned herein.

In light of the above, and with resolution of doubt in the 
veteran's favor, the Board finds that a higher initial rating 
of 30 percent for major depression is warranted.


ORDER

Entitlement to an initial rating of 30 percent for major 
depression is granted, subject to the applicable law 
governing the award of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


